 RED AND WHITEAIRWAY CAB COMPANY83Cab Services,Inc., d/b/a Red and White Airway Cab Company 1andChauffeurs and Associated Workers Union,Petitioner.Case No. 18-RC-3779.March 9, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Clarence A. Meter,.hearing officer.The hearing officer's rulings made at the hearing:are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Board.has delegated its powers in connection with this case to a threemember panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in the taxicab business in Minne-apolis,Minnesota, operating about 48 cabs, 38 of which are ownedby the individual owner-drivers who are the shareholders in CabServices, Inc. ; the remaining cabs are owned by the corporationitself or by the Red and White Airway Taxicab Association.TheEmployer's annual gross volume of business is in excess of $700,000.The gas and oil used in the Employer's operations, to the valueof $60,000 per year, is purchased from sources which obtain itfrom outside Minnesota.The Intervenor contends that the Boardshould not assert jurisdiction here, because the contract between theIntervenor and the Employer, which the former urges as a bar,was entered into on the assumption that the rules of interpretationof the Minnesota Department of Labor would be applicable. Inview of the Board's decision to apply its revised jurisdictionalstandards to all pending cases,2 and as the Employer's volume ofbusiness exceeds the $500,000 minimum prescribed for retail enter-prises, including taxicab companies, we find that it will effectuatethe policies of the Act to assert jurisdiction herein.32.The labor organizations involved claim to represent certainemployees of the Employer.43.The Intervenor contends that a current contract between itand the Employer is a bar to this petition.The contract, effectivefrom February 15, 1958, to February 15, 1960, is a supplement toan existing "master agreement" between the parties.The Petitioner'Cab Services, Inc., is a Minnesota corporation, all of whose shareholders are cabowners who are also associated together in an unincorporated group known as Red andWhite Airway Taxicab Association.All parties agree that the operations of the corpora-tion`and the association are closely integrated, and that they constitute a single Employer.2 Siemens Mailing Service,122 NLRB 81.S Carolina Supplies and CementCo.,122 NLRB88, footnote 5.dMinneapolisTaxicab Drivers,Livery Chauffeurs, Ambulance Drivers and Helpers.Union, Local 958, I.B.T.C.W. & H. of A.,referred to herein as the Intervenor,was per-mitted to intervene on the basis of its contractual relationship with the Employer.123 NLRB No. 19. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserts that the contract is not a bar because the master agreementcontains an invalid union-security clause.The provision in questionis contained in section I, paragraph A, of the master agreement,and reads as follows :A. The Union shall be the sole representative of all employeescovered by this agreement in collective bargaining with the Em-ployer.There shall be no discrimination against any employeebecause of Union affiliation.The Employer agrees that after aForty (40) day qualifying period, all new employees shall becomemembers of the Union. In the event that the Union notifies theEmployer that any of the drivers are not members in good stand-ing with the Union, it shall be the duty of the Employer todischarge any such driver.The contract fails to grant the requisite 30-day grace period dur-ing which nonmember incumbent employees need not join the Inter-venor.It thereby fails to conform to Section 8(a) (3) of the Act,and may not, therefore, serve as a bar to this petition.°We donot, in these circumstances, pass on other grounds urged by thePetitioner for finding the contract not a bar.4.The parties agree that all taxicab drivers, servicemen, dis-patchers, and order takers employed by the Company constitutean appropriate unit.The Petitioner and Intervenor would alsoinclude, while the Employer would exclude, the owner-drivers.Red and White Airway Taxicab Association is an organizationcomprised of 31 taxicab drivers, each of whom owns at least 1 cab.The Association itself owns eight cabs.Each member of the Asso-ciation owns a share of stock in Cab Services, Inc., a corporationwhich owns a building and land on which are located a gasolinestation,quarters for drivers, business offices, and a dispatchingroom.Cab Services provides its shareholders with bookkeeping,dispatching and managerial services, legal counsel, representationin labor matters, and facilities for purchasing oil and gasoline.Cab Services also owns two cabs. It employs regular, extra, andpart-time, or extra-extra, drivers for those shifts when the owner-drivers are not driving, and for all shifts on the cabs owned byitself. and the Association.Owners may work longer shifts thanother drivers and are not required to work as regularly.Theydrive only their own cabs.Extra and part-time drivers may beassigned by the Employer to drive any . cab available on theirshift.The owners keep the receipts earned from their driving, andshare the receipts of other drivers of their cabs on a predeterminedbasis.The owners pay a fixed weekly amount for the general serv-ices rendered by Cab Services.The letter withholds from the5Keystone Coat, Apron&Towel Sn[pply Company,121 NLRB 880. RED AND WHITE AIRWAY CAB COMPANY85receipts due them any amounts necessary to pay social securityand income taxes and workmen's compensation and prepares theirtax returns on an individual owner basis.Although the ownershave been members of the Intervenor, they have not been includedin the coverage of the contract between the Intervenor and theEmployer.At yearly shareholder meetings, a board of directors is selectedfrom among the owner-drivers to direct the corporation's affairsand supervise the paid manager who conducts the Employer's rou-tine business.The manager is usually an owner-driver but onewho does no driving while serving in that capacity.The managerhires, fires, and disciplines all drivers other than the owners.Thelatters' breaches of discipline are referred to the board for decision.Only the shareholders may force an owner to leave the association.The shareholders also reserve to themselves the right to decidedisputes between the manager and the board of directors.Although stock ownership does not alone preclude the inclusionof employee stockholders in a collective-bargaining unit with otheremployees 6 the Board has excluded them when their stockholdinginterest gives them an effective voice in the formulation and deter-mination of corporate policy.7 In the instant case, the owner-driversare the sole members and stockholders of the Employer, and havean effective voice in determining policy through their selection ofthe directors who are, themselves, required to be owner-drivers. Thestockholders also receive preferential treatment because of theirstatus as owner-drivers, in selection of shifts, and through theirfreedom from the manager's exercise of disciplinary action againstthe other drivers.This divergence of proprietary and bargaininginterest between stockholders and other drivers requires that theformer be excluded from a bargaining unit of employees.Underthese circumstances, we shall exclude the owner-drivers from theunit hereinafter found appropriate.Accordingly, we find that the following employees constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act :All taxicab drivers, cab servicemen, dispatchers, and order takersof the Employer at its Minneapolis, Minnesota, establishment, in-cluding extra-extra drivers, but excluding owner-drivers, officeclerical employees, managerial employees, guards, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]9Everett Plywood & Door Corporation,105 NLRB 17.7 Brookings Plywood Corporation,98 NLRB 794, 798; of.Coastal Plywood & TimberCompany,102 NLRB 300.